DETAILED ACTION
Acknowledgments
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final action for the application 16687835 amendment filed on 03/02/2022.
Claims 1, 3 – 4, 8, and 11 – 12 are amended
Claim 10 is cancelled
Claims 1 – 12 currently pending and have been examined.
  
Response to arguments
Response to 101
The examiner does not find the applicants argument persuasive. The examiner states that the claim elements  are not directed to improvements to the technology.  The examiner states that the claims do not integration into a practical application as stated in the rejection below. The examiner states that the improvement is specific to the relevancy of the abstract idea of the claims and not the improvement of the technology.  
The applicant argues that the rejection analysis is not in complete for failing to find that the pending claim features at least as a whole and specifically claimed are not well known routine and conventional. The examiner does not find this argument persuasive because the examiner has not invoked Berkheimer.  The examiner did not state that the features are well known routine and conventional and therefore is not required. The examiner states that the rejection is based upon the guidance, and the examiner has followed the guidance to determine patent eligibility. The examiner states that the claims are still found to be directed to an abstract idea and does not integrate into a practical application or have significantly more.

Response to 103
The examiner states that the claims are moot based upon a new grounds of rejection necessitated by the applicant’s amendment.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A Prong 1: The claims recite an abstract idea of  selecting content based on recognizing characteristics of a person and determine what an advertisement effect and selecting content to present to the person and display content to the person, which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions).
Claim 1, 11 and 12 includes the following limitations:
receiving image data captured by an image device; 
 recognizing a characteristic with respect to each of a plurality of persons included in the image data; specifying a predetermined person of the plurality of persons based on information about a movement direction of the plurality of persons and information about a position in the image data of the plurality of persons, the predetermined person being a person going past a recognition range, the recognition range being an area where the content displayed on the output device is capable of being recognized: generating characteristic recognition information, the characteristic recognition information being information associating identification information with respect to the each of a plurality of persons and the characteristic with respect to each of the plurality of persons, the characteristic recognition information excluding identification information respect to the predetermined person and the characteristic of the predetermined person; predicting an advertisement effect on the plurality of persons for each of contents based on the characteristic recognition information 
displaying the presentation content on an output device.

Step 2A Prong 2: The claim limitations recite the following additional elements that are beyond the judicial exception:
one or more processors
non-transitory computer-readable recording medium
computer
These additional elements are not indicative of integration into a practical application because:
Regarding the one or more processors, non-transitory computer-readable recording medium, computer, they add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f);
Step 2B: The claim limitations do not recite additional elements, or an ordered combination of additional elements, that are sufficient to amount to significantly more than the judicial exception.
As discussed with respect to step 2A prong 2 above, the additional elements of the one or more processors, non-transitory computer-readable recording medium, computer, are mere instructions to apply an exception, and do not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B. 
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional elements of one or more processors, non-transitory computer-readable recording medium, computer, are re-evaluated to determine whether they constitute significantly more. Examiner finds that the additional elements of one or more processors, non-transitory computer-readable recording medium, computer, are simply the use of a computer in its ordinary capacity and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262 and MPEP 2106.05(f). For example, the additional elements only provide a result-oriented solution and lack details as to how the computer performs the modifications, which is equivalent to “apply it”. See Alice Corp. v. CLS Bank, 134 S. Ct. 2347, 2357 and MPEP 2106.05(f).
Therefore, when considering all the additional claim elements both individually and as an ordered combination, Examiner finds that the claim does not amount to significantly more than the exception. 
The dependent claims fail to cure this deficiency and are rejected accordingly. 
Claim 2 recites predicting an individual advertisement effect for each of the plurality of persons for each of contents, and predicting the advertisement effect by totaling the individual advertisement effect, , which is merely describing data and further defining the abstract idea.
Claim 3 recites wherein predicting the individual advertisement effect based on the characteristic of each of the plurality of persons and a prediction model, wherein the prediction model is for predicting the individual advertisement effect from the characteristic of person, which is merely describing data and further defining the abstract idea.
Claim 4 recites wherein the characteristic of person includes at least one of sex, age, a posture, a facial expression, clothing, a body shape, belongings held by the person, a walking speed, and a distance between the person and the output device, which is merely describing data and further defining the abstract idea.
Claim 5 recites wherein the advertisement effect indicates an effect of the content appealing to the plurality of persons, which is merely describing data and further defining the abstract idea.
Claim 6 recites wherein the advertisement effect includes at least one of a value indicating whether the plurality of persons visually recognize the content, a frequency of the plurality of persons coming to a store related to the content, a degree to which the plurality of persons pick up a product related to the content, and a sales amount of a product purchased by the plurality of persons, which is merely describing data and further defining the abstract idea.
Claim 7 recites calculating a priority of the content based on the advertisement effect; and determining, based on the priority of each content, an order of presenting the contents, which is merely describing data and further defining the abstract idea.
Claim 8 recites predicting the advertisement effect on the plurality of persons for each of contents based on the characteristic of person and context data, the context data being information about an environment in which the content is displayed, which is merely describing data and further defining the abstract idea.
Claim 9 recites wherein the context data include at least one of weather, temperature, event information, a congestion degree, date and time, and a place, which is merely describing data and further defining the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over US PG 20150193472 – Medvedovsky et al. hereinafter as MEDVEDOVSKY in view of US PG Pubs 20130054377 – Krahnstoever hereinafter as KRAHNSTOEVER

Regarding Claim 1 and 12:
MEDVEDOVSKY discloses:
1. A computer-implemented method of selecting content, the method performed by one or more processors, comprising: (see at least the abstract – “Also provided is a computer readable storage medium containing program code for implementing the method.”)
12. A non-transitory computer-readable recording medium that stores a program causing a computer to execute: (see at least the abstract – “Also provided is a computer readable storage medium containing program code for implementing the method.”)
receiving image data(received image files, para. 0007) captured by an image device; (image, device, para. 0007)
recognizing a characteristic with respect to each of a plurality of persons included in the image data; (para. 0046)
predicting an advertisement effect on the plurality of persons for each of contents based on the characteristic; (para. 0098, 0101 – discover information that can be used to advertise product to the user through analysis of images)
selecting a presentation content based on the advertisement effect, the presentation content (Selected, para. 0101) being a content to present to the plurality of persons; and (para. 0047)
displaying the presentation content on an output device.(display advertisement, para. 0101)
MEDVEDOVSKY does not explicitly disclose :
specifying a predetermined person of the plurality of persons based on information about a movement direction of the plurality of persons and information about a position in the image data of the plurality of persons, the predetermined person being a person going past a recognition range, the recognition range being an area where the content displayed on the output device is capable of being recognized: 
generating characteristic recognition information, the characteristic recognition information being information associating identification information with respect to the each of a plurality of persons and the characteristic with respect to each of the plurality of persons, the characteristic recognition information excluding identification information respect to the predetermined person and the characteristic of the predetermined person; 
predicting an advertisement effect on the plurality of persons for each of contents based on the characteristic recognition information
KRAHNSTOEVER teaches:
specifying a predetermined person of the plurality of persons based on information about a movement direction of the plurality of persons and information about a position in the image data of the plurality of persons, the predetermined person being a person going past a recognition range, the recognition range being an area where the content displayed on the output device is capable of being recognized: (wherein recognition range is interpreted to be a user recognizing the device where there is content. If user does not gaze at device, they are not within recognition range, para. 0031)
generating characteristic recognition information, the characteristic recognition information being information associating identification information with respect to the each of a plurality of persons and the characteristic with respect to each of the plurality of persons, the characteristic recognition information excluding identification information respect to the predetermined person and the characteristic of the predetermined person; ( wherein the tracking data determine user interest level based upon body and attention and gaze of person, and content can be adjust based on the interest level. Content gets updated to encourage new users of user are not showing a threshold amount of interest, para. 0030 - 0031)
predicting an advertisement effect on the plurality of persons for each of contents based on the characteristic recognition information( attention models, para. 0037 and 0039)

It would be obvious to one of ordinary skill in the art before the effective filling date for MEDVEDOVSKY’s method of determining and processing image data to be able to utilize KRAHNSTOEVER’s method of determining specific scenarios within the image to determine relevance of data to process the selection of content for persons or customers as this would allow MEDVEDOVSKY to improve of the effectiveness of advertisements  based on user behavior ( para. 0003)

Regarding Claim 2:
MEDVEDOVSKY / KRAHNSTOEVER discloses of claim 1:
MEDVEDOVSKY discloses:
predicting an individual advertisement effect for each of the plurality of persons for each of contents,(para. 0048) and predicting the advertisement effect by totaling the individual advertisement effect. (user insight, para. 0041)
Regarding Claim 3:
MEDVEDOVSKY / KRAHNSTOEVER discloses of claim 2:
MEDVEDOVSKY discloses:
predicting the individual advertisement effect based on the characteristic of each of the plurality of persons and a prediction model, wherein the prediction model is for predicting the individual advertisement effect from the characteristic of person.(para. 0050)

Regarding Claim 4:
MEDVEDOVSKY / KRAHNSTOEVER discloses of claim 1:
MEDVEDOVSKY discloses:
wherein the characteristic of person includes at least one of sex, age, a posture, a facial expression, clothing, (clothing, para. 0047) a body shape, belongings held by the person, a walking speed, and a distance between the person and the output device.

Regarding Claim 5:
MEDVEDOVSKY / KRAHNSTOEVER discloses of claim 1:
MEDVEDOVSKY discloses:
wherein the advertisement effect indicates an effect of the content appealing to the plurality of persons. (group, para. 0041)

Regarding Claim 6:
MEDVEDOVSKY / KRAHNSTOEVER discloses of claim 5:
MEDVEDOVSKY discloses:
wherein the advertisement effect includes at least one of a value indicating whether the plurality of persons visually recognize the content, (brand, para. 0047) a frequency of the plurality of persons coming to a store related to the content, a degree to which the plurality of persons pick up a product related to the content (product, para. 0047), and a sales amount of a product purchased by the plurality of persons.

Regarding Claim 7:
MEDVEDOVSKY / KRAHNSTOEVER discloses of claim 1:
MEDVEDOVSKY discloses:
calculating a priority of the content based on the advertisement effect; (rank insight, para. 0050) and determining, based on the priority of each content, an order of presenting the contents. (rank insight, para. 0050)

Regarding Claim 8:
MEDVEDOVSKY / KRAHNSTOEVER discloses of claim 1:
MEDVEDOVSKY discloses:
predicting the advertisement effect on the plurality of persons for each of contents based on the characteristic and context data, the context data being information about an environment in which the content is displayed.(para. 0049) 

Regarding Claim 9:
MEDVEDOVSKY / KRAHNSTOEVER discloses of claim 8:
MEDVEDOVSKY discloses:
wherein the context data include at least one of weather, temperature, event information, a congestion degree, date and time, and a place. (location para. 0047)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US PG 20150193472 – Medvedovsky et al. hereinafter as MEDVEDOVSKY in view of US 20150006281 – Takahashi et al. hereinafter as TAKAHASHI

Regarding Claim 11:
MEDVEDOVSKY discloses:
11. A content selection system, comprising: a content selection device that includes a processor configured to:
 recognize a characteristic of person with respect to each of a plurality of persons (para. 0046) included in image data, predict an advertisement effect on the plurality of persons for each of contents based on the characteristic of person, (para. 0098, 0101 – discover information that can be used to advertise product to the user through analysis of images) and select a presentation content to the plurality of persons based on the advertisement effect, the presentation content being a content to present to the plurality of persons; (Selected, para. 0101)  an image device that generates the image data; (image, device, para. 0007)
and an output device that acquires a content to indicate the presentation content from the content selection device, and outputs the presentation content selected based on the content. (display advertisement, para. 0101)
MEDVEDOVSKY does not explicitly disclose of:
 a content ID
TAKAHASHI discloses:
A content ID(content id para. 0108)
It would be obvious to one of ordinary skill in the art to use MEDVEDOVSKY’s method of analyzing content to also include TAKAHASHI’s ability to utilize content ID with respect to selecting the content. This would allow MEDVEDOVSKY to improve advertising effectiveness and improved user experience (para. 0093) 

MEDVEDOVSKY / TAKAHASHI does not explicitly disclose :
specifying a predetermined person of the plurality of persons based on information about a movement direction of the plurality of persons and information about a position in the image data of the plurality of persons, the predetermined person being a person going past a recognition range, the recognition range being an area where the content displayed on the output device is capable of being recognized: 
generating characteristic recognition information, the characteristic recognition information being information associating identification information with respect to the each of a plurality of persons and the characteristic with respect to each of the plurality of persons, the characteristic recognition information excluding identification information respect to the predetermined person and the characteristic of the predetermined person; 
predicting an advertisement effect on the plurality of persons for each of contents based on the characteristic recognition information

KRAHNSTOEVER teaches:
specifying a predetermined person of the plurality of persons based on information about a movement direction of the plurality of persons and information about a position in the image data of the plurality of persons, the predetermined person being a person going past a recognition range, the recognition range being an area where the content displayed on the output device is capable of being recognized: (wherein recognition range is interpreted to be a user recognizing the device where there is content. If user does not gaze at device, they are not within recognition range, para. 0031)
generating characteristic recognition information, the characteristic recognition information being information associating identification information with respect to the each of a plurality of persons and the characteristic with respect to each of the plurality of persons, the characteristic recognition information excluding identification information respect to the predetermined person and the characteristic of the predetermined person; ( wherein the tracking data determine user interest level based upon body and attention and gaze of person, and content can be adjust based on the interest level. Content gets updated to encourage new users of user are not showing a threshold amount of interest, para. 0030 - 0031)
predicting an advertisement effect on the plurality of persons for each of contents based on the characteristic recognition information( attention models, para. 0037 and 0039)

It would be obvious to one of ordinary skill in the art before the effective filling date for MEDVEDOVSKY / TAKAHASHI’s method of determining and processing image data to be able to utilize KRAHNSTOEVER’s method of determining specific scenarios within the image to determine relevance of data to process the selection of content for persons or customers as this would allow MEDVEDOVSKY to improve of the effectiveness of advertisements  based on user behavior ( para. 0003)


CONCLUSION
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
AU2013257431 – Fisher – data gathering from image providers at an event of geography
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.H.T/Examiner, Art Unit 3681                                                                                                                                                                                                        


/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681